Overton, J.
To the plea in abatement, filed by the defendant, there is *38a demurrer, which must be overruled. The act of Assembly is plain, express, and cannot be misunderstood; it evidently limits the commencing of a suit, by original attachment, to citizens of this State, or against citizens of this State ; and never can operate where both parties are non-residents. The Constitution of the United Stales is not incompatible with this act of Assembly. The object of the Constitution was to secure to the citizens of every State an equal administration of justice as it regarded their essential rights, either of property or person, by the courts of every State ; and was not at all intended to interfere with the mode of prosecuting those rights. This seems to have been the understanding of several States, as some of them have passed such discriminating laws: for instance, in Kentucky, a non-resident is compelled to give security for costs before he can commence a suit of any description; whereas, the citizens of the State are under no such necessity. The constitutionality of such laws has not been questioned by any adjudicated case within my knowledge.